Citation Nr: 9920536	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  96-06 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from November 1983 to 
October 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating determination of the 
Reno Department of Veterans Affairs (VA) Regional Office 
(RO).


REMAND

A review of the record demonstrates that this matter was 
remanded by the Board in July 1997 for additional 
development.  The development included a VA examination, 
wherein the examiner was requested to provide a diagnosis for 
any low back disability noted on examination.  If scoliosis 
was found, the examiner was requested to state whether the 
disability was congenital or developmental and to indicate 
whether any of the veteran's present back disabilities 
preexisted service.  If the answer to this question was in 
the affirmative, the examiner was then requested to express 
an opinion as to whether the back disability underwent an 
increase in pathology beyond the normal progression during 
service.  

In September 1998, the veteran was afforded a VA examination.  
The examiner performed the requested VA examination and x-
rays taken at that time revealed mild dextroscoliosis of the 
lumbar spine which was possibly related to positioning.  A 
diagnosis of lumbar strain was rendered.  The examiner 
indicated that the preponderance of the evidence suggested 
that the veteran's back condition began after leaving the 
military.  

While the examiner performed the requested examination and 
indicated that the veteran's condition began after leaving 
service, he did not address the question of whether the 
veteran's scoliosis was congenital or developmental and 
whether it preexisted service.  

The United States Court of Appeals for Veterans Claims 
(Court), in the case of Stegall v. West, 11 Vet. App. 268 
(1998), held that a remand was necessary when the RO failed 
to follow the directives contained in a Board remand.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated him for any low back disorder 
since September 1998.  After obtaining 
any necessary authorization from the 
veteran, the RO should obtain and 
associate with the claims folder legible 
copies of the veteran's complete 
treatment records from those facilities 
identified by the veteran which have not 
already been secured.  Regardless of the 
veteran's response, the RO should obtain 
all outstanding VA records of treatment.

2.  Thereafter, the RO should request 
that the examiner who performed the 
September 1998 VA examination, if 
available, provide the following opinions 
after a thorough review of the file:

Is the veteran's current scoliosis 
congenital or developmental?  Did any of 
the veteran's current back disabilities 
preexist service?  If the answer to this 
question is in the affirmative, the 
examiner is then requested to express an 
opinion as to whether the back disability 
underwent an increase in pathology beyond 
the normal progression during service.  
The examiner should also specify whether 
the veteran's back disabilities are 
otherwise etiologically related to an 
incident of service, to include the 
complaints of low back pain.

If the prior examiner is not available to 
provide the necessary opinions, then the 
RO should arrange for the veteran to be 
scheduled for a VA orthopedic 
examination. The claims folder must be 
made available to the examiner for review 
prior to the examination.  Based upon a 
review of the historical data contained 
in the claims folder, a history elicited 
from the veteran, and current 
examination, to include any testing 
needed to make a complete diagnostic 
evaluation, the examiner should provide a 
definitive diagnosis or diagnoses of all 
low back disorders which are present.  
The examiner is specifically requested to 
render an opinion as to the etiology of 
any low back disorder and whether it is 
related to any findings in service.  The 
examiner should refer to the specific 
service medical record entries and post-
service medical records used as a basis 
for the opinion or otherwise provide the 
rationale for all conclusions reached.  
The examiner is also requested to provide 
answers to the detailed questions 
provided in the initial portion of this 
action paragraph.  

3.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO should 
readjudicate the veteran's claim of 
service connection for a low back 
disorder.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


